The offense is driving an automobile on a public highway while intoxicated. The punishment assessed is confinement in the state penitentiary for a term of one year.
The only question presented by the record is the sufficiency of the evidence to justify and sustain the conviction. The record shows that on the evening of December 22, 1938, two patrolmen saw appellant driving on the highway leading from Vidor into Beaumont. They noticed that the car was zigzagging from one side of the highway to the other, and immediately stopped it and took appellant in charge. They stated that his breath carried the odor of whisky and that he was unsteady on his feet and talked incoherently. Appellant denied being drunk but admitted that from about 5:30 P. M. up to the time of his arrest he had taken three drinks of whisky. He attributed his manner of driving to a defective steering wheel. A lady who was with appellant at the time of his arrest testified that he was not drunk.
It will be noted that the evidence raised an issue of fact which the jury, who are the exclusive judges of the facts proved, the credibility of the witnesses, and the weight to be given their testimony, decided adversely to appellant. We *Page 160 
deem the evidence sufficient to sustain the jury's conclusion of appellant's guilt.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.